Citation Nr: 0723570	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-20 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition, 
to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from November 1969 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO rating decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a skin 
condition, to include as due to Agent Orange exposure.  The 
veteran provided testimony at a personal hearing at the RO in 
October 2005.  In March 2007, the veteran testified at a 
Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to this claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

At the October 2005 RO hearing, the veteran reported that he 
first started receiving treatment for skin problems in 1972.  
In a November 2004 VA Form 21-4142, the veteran provided the 
name and address of Dr. Gibbs.  He reiterated that 
information in an October 2005 statement.  In a March 2006 
statement, the veteran reported that he noticed that the VA 
had still not received records from Dr. Gibbs.  He stated 
that he saw Dr. Gibbs in 1975 for his skin condition and that 
he removed some of his skin to do a biopsy.  The veteran 
indicated that he was never told what he had, but just that 
it was not cancerous.  He stated that he would try to obtain 
records from Dr. Gibbs' office, but that due to his age he 
might not be in business anymore.  There is no indication in 
the record that the veteran or the RO attempted to obtain 
such records.  

At the March 2007 Board hearing, the veteran specifically 
testified that he was first treated by a private 
dermatologist named Dr. Gibbs in 1972 or 1973.  He stated 
that Dr. Gibbs was located in Tennessee and that he did not 
know whether he was still a doctor.  The veteran indicated 
that Dr. Gibbs' son might be the doctor.  The veteran also 
reported that he was currently receiving treatment at the 
Memphis, Tennessee VA Medical Center.  

The Board observes that there is no indication in the record 
of any attempt to obtain treatment records from Dr. Gibbs.  
Also, the most recent VA treatment reports of record from the 
Memphis, Tennessee VA Medical Center are dated in April 2006.  

As there are possible further treatment records, including VA 
treatment records, that may be pertinent to the veteran's 
claim, they should be obtained.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992); 38 C.F.R 3.159(c).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Subsequently, the Court issued a decision 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that 
decision, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  The Court further stated that the 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  
Although the RO provided notice as to the need for new and 
material evidence in a letter dated in March 2003, that 
notice does not fully comply with Kent, supra.  Additionally, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claim on appeal.  Thus, on remand the 
RO should provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to respect to 
whether new and material evidence has 
been submitted sufficient to reopen the 
veteran's previously denied claim.  The 
notice should also address what evidence 
would be necessary to substantiate that 
element or elements required to establish 
service connection that were found 
insufficient in the previous denials, as 
outline by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In 
addition, the letter should advise that a 
disability rating and effective date will 
be assigned if service connection is 
granted, as well as the information and 
evidence necessary to substantiate such, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After securing the necessary release, 
attempt to obtain copies of the veteran's 
reported treatment for skin problems 
since his separation from service from 
Dr. Gibbs.  

3.  Obtain copies of the veteran's VA 
medical records, concerning skin problems, 
dated since May 2006 from the Memphis, 
Tennessee VA Medical Center.  

4.  Thereafter, review the claim as to 
whether new and material evidence has been 
submitted to reopen a claim for service 
connection for a skin condition, to 
include as due to Agent Orange exposure.  
If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



